IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 686
                                                   :
ORDER AMENDING RULES 1120 AND                      :          SUPREME COURT RULES
1608 OF THE RULES OF JUVENILE                      :
COURT PROCEDURE                                    :          DOCKET
                                                   :
                                                   :




                                                ORDER


PER CURIAM

      AND NOW, this 9th day of December, 2015, upon the recommendation of the
Juvenile Court Procedural Rules Committee; the proposal having been published for public
comment before adoption at 45 Pa.B. 3999 (July 25, 2015), in the Atlantic Reporter (Third
Series Advance Sheets, Vol. 116, No. 2, August 7, 2015), and on the Supreme Court’s
web-page, and an Explanatory Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the modifications to Rules 1120 and 1608 of the Rules of Juvenile Court
Procedure are approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective January 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.